DETAILED ACTION
This action is in response to the amendments filed on Dec. 27th, 2021. A summary of this action:
Claims 1-20 have been presented for examination.
Claim(s) 1-2, 5-10, 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Walther et al., US 10,599,546
Claim 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walther et al., US 10,599,546 in view of Zhao et al., “Accelerated Evaluation of Automated Vehicles”, University of Michigan, 2016, PhD Dissertation 
Claim 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walther et al., US 10,599,546 in view of Heit et al., US 2019/0155291
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument 
Regarding the drawings objections
	In view of the amendments, the objection is withdrawn.

Regarding the § 112(b) rejection
	In view of the amendments, the rejection is withdrawn. 

Regarding the § 102/103 Rejection
	The rejection is maintained, and has been updated below as necessitated by amendment.

Applicant Submits (Remarks, pages 12-15): “Unfortunately, this is a gross misinterpretation of a term that is very commonly used in the computer art with a specific meaning...”

Examiner response:
	This argument is not persuasive. This argument requires a claim interpretation by giving substantially more weight to the extrinsic evidence presented by the applicant rather than to the specification itself – such a claim interpretation is improper. A reasonable claim interpretation does not start at extrinsic evidence – it starts at the disclosure. As the Examiner had done and made of record in the rejection (see the section “Claim Interpretation” in the rejection for the relevant citations). 
	See the rejection, page 3 – the Examiner started at the glossary of terms provided by the specification (as previously cited, at least ¶¶ 16, 36, 48, 78 as well as elsewhere), by the context provided by the specification to the claim terms themselves, for the specification provides “the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms.” - See MPEP § 2111.01.

does not convey that the term “container”/“container instance” as used within both the disclosure and the claims convey the argued narrow interpretation, e.g. a Docker container, but instead conveys a much broader scope, i.e. “a placeholder term, e.g. similar to module/component/subsystem etc.,” as per page 3 of the rejection. 

	MPEP § 2111.01 further states: “Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover, when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation”
	The specification is clear about the scope and content of the argued claimed term, e.g. see ¶¶ 36, 38, 55, 56, and 78-82 of the instant specification as cited by the applicant, and see the citations previously cited by the Examiner as well.  
	The specification (e.g. ¶ 78) describes broadly the term, only clearly stating what features may be included as part of a “container instance”, e.g. what a “module” can be configured to perform – see the rejection.
As such, there was no need to turn to extrinsic evidence for claim interpretation. 
And should a skilled person have turned to the prior art: they would have found that to use the narrow definition as set forth by the applicant as inconsistent with the specification as it would have been too narrow of an interpretation. 
	
Hence, after having consulted both the intrinsic evidence, i.e. the “the best source for determining the meaning of a claim term is the specification” (MPEP § 2111.01), and the extrinsic evidence both cited by the applicant and previously cited by the Examiner (see the pertinent art previously made of record): the broadest reasonable interpretation of the term “container”/”container instance” is: “a placeholder term, e.g. similar to module/component/subsystem etc., e.g. a software module configured to perform certain functions, wherein the "instance" merely conveys that the "for each of the plurality of values" there is an "instance" of this module” (Non-final rejection, page 3).

	To clarify on the extrinsic evidence: the extrinsic evidence in summary, shows merely that there is a technology in the art, e.g. Docker containers, which exists and could be used, e.g. as one non-limiting embodiment of the present invention. 
As to the claim being limited scope to the use of such a technology by the mere recitation of “container” and “container instance”, without any other link to the specific technology in either the claims or the specification: this would be entirely unreasonable for an interpretation.
The specification is devoid any clear, explicit, specific mentions of any part of this technology, e.g. common names for the technology such as Docker containers.
The specification is devoid as to what the term “container” contains as related to the technology, e.g. Docker containers. For example, the specification could have stated (see the Remarks, page 13): “A container is a standard unit of software that packages up code and all its dependencies so the application runs quickly and reliably from one computing environment to OR “A standard package of software-known as a container-bundles an application's code together with the related configuration files and libraries, and with the dependencies required for the app to run. This allows developers and IT pros to deploy applications seamlessly across environments.” OR a similar such recitation. 
	There is no such recitation, nor is the term “container” described sufficiently in the specification in such a manner that the term would have reasonably imparted upon a skilled person that the claims were limited to the narrow scope set forth in the arguments. 
		
	Furthermore: even if the specification had such a disclosure, this would merely be, under the BRI, an exemplary, non-limiting interpretation “Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)“ (MPEP § 2111) – as: “The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." 

Applicant submits (Remarks, pages 14-15): “It should further be appreciated in this regard that, while not dispositive, it is highly suggestive that Walther is not teaching or suggesting a container instance as recited in the claim given that a keyword search of Walther for "container'' returned no hits. If the Examiner persists in this rejection in a next Office Action, such Office Action should explain exactly what in Walther is a container instance as such term of art is used and why such item is indeed a container instance”

Examiner’s response: See above, the “why” was already stated in the prior rejection (see at least the claim interpretation section), and clarified above. The broadest reasonable interpretation is an interpretation that starts using the “best source”/”glossary” of the specification for claim interpretation, not extrinsic evidence. 
	Furthermore, under the broadest reasonable interpretation it is improper to import limitations from the specification into the claims.

	Should the claims be amended to clearly reflect the argued for interpretation (as it is improper to import limitations from the specification), then the Examiner has already made of record pertinent prior art that will be further considered for such an amendment. 

Applicant submits (Remarks, page 15): “Given that Walther does not teach or suggest a simulation engine container instance, Walther also cannot teach Applicants' claim element of performing, with the simulation container instances, a respective simulation for each of the plurality of values. Thus, this claim element is not taught or suggested by Walther...”

Examiner’s response: This is not pervasive, see above – the applicant’s arguments require the usage of specific definition of a broadly described term to be used for claim interpretation – the specification does NOT support such a narrow claim interpretation. Furthermore, it is improper to import limitations from the specification.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-10, 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Walther et al., US 10,599,546

Regarding Claim 1
Walther teaches: 
	A method for performing an electronic simulation of an autonomous vehicle, the method comprising: (Walther, abstract, teaches a system for “autonomous vehicle testing” wherein figure 1 shows that this includes a “simulation system” and further see col. 3, lines 20-30 which clarifies “The systems and methods of the present disclosure provide improved systems and methods for managing and implementing these autonomous vehicle tests. For instance, a user can configure a test by creating a testing environment (e.g., simulated environment, test track environment, etc.) in which an autonomous vehicle ( e.g., simulated vehicle, real vehicle, etc.) will operate in accordance with the autonomous vehicle computing system.”)
	receiving a system under test from a user, the system under test comprising a component of an autonomous vehicle; (Walther, col. 3, lines 20-30 as cited above teaches that the “user can configure a test” which includes configuring the “simulated vehicle”, i.e. the system receives an autonomous vehicle (AV) under test [see the abstract] wherein a vehicle includes the components of said vehicle wherein col. 4 line 30 to col. 5 line 15 further clarifies on the user configuration of the simulation wherein this includes “one or more initial conditions of the simulated autonomous vehicle within the simulated environment type... a type of the simulated autonomous vehicle ( e.g., sedan, sport utility, etc.); a geometry of the simulated autonomous vehicle (e.g., shape, size etc.); ...”)
receiving a pass/fail condition from the user; (Walther, col. 8, lines 35-45 teaches: “Additionally or alternatively, the 40 testing system can label (e.g., based on user input) a test 
receiving an indication of a variable parameter from the user; (Walther, col. 4 to col. 5 as cited above teaches “For example, a user can specify (e.g., via one or more user input devices) various characteristics of the simulated environment that include, for example: a general type of geographic area for the simulated environment ( e.g., 45 highway, urban, rural, etc.); a specific geographic area for the simulated environment ( e.g., beltway of City A, downtown of City B, countryside of County C, intersection of Street D and E in City F, etc.);...” and so on, i.e. the user provides the “initial inputs” which are a plurality of variable parameters for the “environment”) 
	determining a plurality of values of the variable parameter; (Walther, see figure 5, and see the other associated figures (e.g., figures 4 and 6) and see col. 3, lines 35-50 “The testing scenario can be a situation used to test the one or more autonomous vehicle capabilities. The testing scenario can indicate testing parameters such as the type of geographic area represented in the testing environment, object(s) in the testing environment (e.g., vehicles, bicycles, pedestrians, etc.), weather condition(s), etc...”
in addition see col. 18 lines 35-65 – “An individual test 106 can be a variation of the testing scenario 50 124 that evaluates the one or more autonomous vehicle capabilities 116” 
in other words, for each “scenario” the system may have “variations” of the scenario – wherein the “variation” uses the set of values for the variable parameters for the scenario, and then varies the values for the “capabilities” of the AV and see col. 17 line 15 to col. 18 line 5 which provides an example listing of the capabilities wherein “An autonomous vehicle capability 116 can be a feature, function, and/or behavior of an autonomous vehicle” – to clarify, the claim encompasses both of these embodiments of Walther, as a “variation” includes a “variation” of the “vehicle capabilities” [i.e. this is a second determined plurality of values for the variable parameters] wherein each “variation” uses the first plurality of values determined for the scenario)
	creating a respective system under test container instance for each of the plurality of values; (Walther, as cited above, e.g. figures 4-6 teaches that for each of the values a “testing scenario” is created –and then see figure 1 and described in col. 15 to col. 16 including  col. 15, lines 15-45 “For example, simulation system 102 can include various components and subsystems [examples of container instances] to help run the tests within the simulated testing environment...”  – for each scenario/variation Walther uses the “simulation system” which comprises components/subsystems, e.g. # 110, # 112, # 114 in figure 1 – wherein the “sensor data recorder” is to “The simulation system 102 can include a sensor data renderer 112 that is configured to render simulated sensor data associated with the simulated testing environment...”, wherein as per figures 4-6 and the other citations above for each of the scenarios/variations [i.e. for each set of values for the plurality of variable parameters, which the simulation system performs a simulation based on these modules, i.e. this including creating a SUT container instance, e.g. the “sensor data renderer” for simulating the AV, in addition – also see the “vehicle dynamics” # 114 – this simulates the “dynamics” of the AV and is a second example of a SUT container instance [i.e. the claim encompasses both of these]
to be clear: a plurality of “components and subsystems” [examples of system under test container instances] are created for each of the plurality of values [i.e., for each “scenario” and for each “variation” of each “scenario”]  )
	creating a respective container instance of a simulation engine for each of the plurality of values, each simulation engine container instance linked to a respective system under test container; (Walther, as cited above, e.g. figures 4-6 and figure 1, and col. 15 to 16 teaches this – the simulation system simulates collectively the AV driving through the “environment” including simulating the “sensor” data for the AV, the “dynamics” for the AV, and the “dynamics” of “objects” in the environment (e.g., “pedestrians” and other “vehicles”), i.e. col 14 lines 45-50 “For such sim-based testing, the testing system 100 can create a simulated environment [example of a container instance of a simulation engine] in which a simulated autonomous vehicle operates ( e.g., as controlled by the autonomous vehicle computing system 104).” –  as shown in figure 1 these are all linked 
in terms of what the respective container instance of a simulation encompasses this includes 1) the “sensor data renderer” and the “vehicle dynamics” [i.e. when the SUT container is the vehicle dynamics, this limitation encompasses the sensor data renderer and vice-versa], and furthermore 2) the simulated “environment”, and 3) the simulated “object dynamics” # 110 furthermore, in terms of this being for each scenario/variation [i.e. for each value] – see the citations above, and see the figures 4-6 – each scenario/variation is simulated, as such there is a simulation for each of the plurality of values )
	performing, with the simulation container instances, a respective simulation for each of the plurality of values; (Walther, as cited above teaches this – see figures 4-6 which show the setup of each of the scenarios/variations and which ones have passed/”failed” (figure 5) and the “results” (figure 6) of the simulations – i.e. for each of the “scenarios”, and for each of the “variations” within each “scenario” the system performs a simulation for each set of the plurality of values for the plurality of variable parameters [i.e., there is a simulation for each set of values which determine the testing scenario/variations, and there is a plurality of simulations for each of the scenarios/variations])
	determining, for each of the respective simulations, whether the simulation passed or failed the pass/fail condition; (Figure 5 of Walther shows an example interface which labels which scenarios have “pass” or “failed” and figure 6 shows a “List of Test Runs” wherein this indicates which of the “runs” [the simulations] have passed/failed, i.e. the system determines which simulations have passed/failed, and has also determined aggregate pass/fail for the various scenarios/variations [ e.g., the “view passing rate” in figure 6] is the “Rate” of scenarios which have passed, i.e. the number of passed simulated)
	and outputting, to the user, a result of the respective simulations. (Walther, figures 5-6 provide examples of interfaces that output the “results” of the simulations to the users in a variety of ways) 

Regarding Claim 2
Walther teaches: 
	The method of claim 1, wherein the system under test is a sensor, and each simulation engine container instance comprises a body of the autonomous vehicle, one or more performance characteristics of the autonomous vehicle, and a scene, the scene comprising a roadway. (Walther, figure 1 teaches that the simulation system comprises modules for “sensor data”, e.g. col 15 lines 30-40 “The simulation system 102 can include a sensor data renderer 112 that is configured to render simulated sensor data associated with the simulated testing environment. This can include, for example, simulated image data, Light Detection and Ranging (LIDAR) data, Radio Detection and Ranging (RADAR) data, and/or other types of data.” – This renders simulated sensor data [by simulating the sensors] 
for the body/performance characteristics: figure 1 also shows a “vehicle dynamics” simulation wherein “In some implementations, the simulated vehicle dynamics system 114 can be programmed to take into account certain dynamics of a vehicle. This can include, for example, processing delays, vehicle structural forces, travel surface 15 friction, and/or other factors to better simulate the implementation of a motion plan on a real autonomous vehicle” (col. 16, lines 5-20) i.e., the vehicle dynamics simulates the dynamics of the body of the vehicle and the dynamics of the body of the vehicle and the performance characteristics of the vehicle, obviously this is a function of the “type of the simulated autonomous vehicle ( e.g., sedan, sport utility, etc.); a geometry of the simulated autonomous vehicle (e.g., shape, size etc.)” (col 15., lines 5-15 and col. 4, line 60 to col. 5 line 5) 
for the scene: see col. 4, lines 35-40 “For such sim-based testing, the testing system can create a simulated environment in which a simulated autonomous vehicle operates ( e.g., as controlled by the autonomous vehicle computing system).” [i.e. the scene] wherein col. 5 lines 20-30 clarify “The testing environment can include travel ways ( e.g., roads, intersections, roundabouts, etc.) for the autonomous vehicle to travel.”)

Regarding Claim 5
Walther teaches: 
	The method of claim 1, wherein the plurality of values is a first plurality of values, the simulation engine container instances are a first plurality of simulation engine container instances, and the simulations are a first plurality of simulations, and the method further comprises: (Walther, as cited above, e.g. figures 4-5)
	grouping the first plurality of values into two or more clusters according to whether each of the first plurality of simulations passed or failed the pass/fail condition; (Walther, see figures 5-6 – the scenarios/variations [including the values for these scenarios/variations] are grouped into “pass” and “fail”, e.g. “View” by “passing rate” [the passed tests are group],
 e.g. “Moreover, the user interface 600 can present the testing progress associated with a testing scenario ( e.g., percentage decrease in the number of tests failed, percentage increase in the number of tests passed, etc.).” (col. 23, lines 40-55) – for the clusters, this is interpreted under the BRI as merely a result of the grouping according to whether they pass/fail, e.g. a first cluster is a group of simulations that have passed, and a second cluster is a group of simulations that have failed 
selecting a second plurality of values according to the clusters; (Walther, col. 3, lines 50-65 “The testing system can associate data indicative of the test to a corresponding testing scenario as well as the autonomous vehicle capabilities being tested and store such data in a searchable database. In this way, the testing system and/or a subsequent user can more readily determine performance progress, as well as search, retrieve, review, and/or re-run the tests to verify autonomy software (e.g., newer versions of the software) without having to fully re-create new tests. This can save a significant amount of the computational resources (e.g., processing, memory, bandwidth, etc.) utilized by the testing system.” and see col. 10 lines 45-65 “Moreover, the testing system and/or a user can more readily understand which tests/testing scenarios have been performed as well as these corresponding performance ( e.g., via automatic determination of a performance metric). This can allow the testing system to recognize which tests to re-run and/or to modify, without the need for full test re-creation...” – in other words, the system provides the results grouped as pass/fail to the user, and the user then may repeat/”re-run the tests” based on the results wherein the “system” recognizes “which tests to re-run”)
	creating a second plurality of simulation engine container instances comprising a respective container instance of the simulation engine for each of the second plurality of values, each container instance in the second plurality of container instances linked to a respective system under test container; (Walther, as cited above in col. 3 and col. 10 teaches “re-run” the simulations with a selected subset, see the citations above in claim 1 as this limitation is repeating the limitations in claim 1 for a selected second set of values, i.e. the cited 
	- 41 -Attorney Docket No. 184188.010300 performing, with the second plurality of simulation container instances, a second plurality of simulations comprising a respective simulation for each of the second plurality of values; (Walther, as cited above in col. 3 and col. 10 teaches “re-run” the simulations with a selected subset, see the citations above in claim 1 as this limitation is repeating the limitations in claim 1 for a selected second set of values, i.e. the cited portions of claim 1 teaches this limitation when taken in view with the “re-run” of the simulations using a second set of values)  
	determining, for each of the second plurality of respective simulations, whether the simulation passed or failed the pass/fail condition; (Walther, as cited above in col. 3 and col. 10 teaches “re-run” the simulations with a selected subset, see the citations above in claim 1 as this limitation is repeating the limitations in claim 1 for a selected second set of values, i.e. the cited portions of claim 1 teaches this limitation when taken in view with the “re-run” of the simulations using a second set of values)  
	and outputting, to the user, a result of the second plurality of respective simulations.  (Walther, as cited above in col. 3 and col. 10 teaches “re-run” the simulations with a selected subset, see the citations above in claim 1 as this limitation is repeating the limitations in claim 1 for a selected second set of values, i.e. the cited portions of claim 1 teaches this limitation when taken in view with the “re-run” of the simulations using a second set of values)  
  
Regarding Claim 6
Walther teaches: 
The method of claim 1, further comprising:
	designating a body of the autonomous vehicle; (Walther, col. 4, lines 60-68 teaches that the user input configures the scenario to designate “a type of the simulated autonomous vehicle ( e.g., sedan, sport utility, etc.); a geometry of the simulated autonomous vehicle (e.g., shape, size etc.);”
	designating performance characteristics of the autonomous vehicle; (Walther, col. 9 lines 25-55 teaches a “performance metric” is designated for the AV)
	designating a sensor arrangement of the autonomous vehicle; (Walther, col. 15 lines 30-40 “The simulation system 102 can include a sensor data renderer 112 that is configured to render simulated sensor data associated with the simulated testing environment. This can include, for example, simulated image data, Light Detection and Ranging (LIDAR) data, Radio Detection and Ranging (RADAR) data, and/or other types of data.” – i.e. the system configures/designates a sensor arrangement of the types of sensors being simulated for the AV)
	and designating a control logic for the autonomous vehicle; (Walther, col. 15 lines 60-65 “The simulation system 102 can include a simulated vehicle dynamics system 114 configured to control the dynamics of the simulated autonomous vehicle within the simulated testing environment.” [first example of the control logic], also see col. 19 lines 5-15 “Additionally, or alternatively, this can include a scenario in which the operating mode of the autonomous vehicle was adjusted from a fully autonomous operating mode to another operating mode (e.g., semi-autonomous operating mode, manual operating mode, etc.) to allow a 10 human operator to, at least partially, control the autonomous vehicle.” for a second example of this, also see 
35 simulated test environment and/or a real autonomous vehicle within a test track environment”, and see col. 5, lines 30-35 for another example “For example, the test can be configured to examine the autonomous vehicle's ability to predict the motion of certain objects within the vehicle's testing environment, generate vehicle motion plans, implement vehicle motion plans, and/or other autonomous operations.”)
	wherein each system under test container instance and the associated simulation engine container instance collectively comprise the body, the performance characteristics, the sensor arrangement, and the control logic. (Walther, as cited above – these are all part of the “simulation” – this claim recites “collectively” under the BRI this claim conveys that the simulation as a whole, i.e. “collectively” comprises these elements)

Regarding Claim 7
Walther teaches: 
	The method of claim 1, further comprising:
	designating a roadway; (Walther, col. 5, lines 25-30 “The testing environment can include travel ways ( e.g., roads, intersections, roundabouts, etc.) for the autonomous vehicle to travel” and also see the citations above – this is part of the “testing environment” i.e. col. 6 lines 30-35 “The testing scenario can indicate one or more testing parameters of a test such as, for example: the type of  geographic area represented in the testing environment ( e.g., intersection, highway, cul-de-sac, dead end, etc.),”
determining one or more environmental conditions; (Walther, as cited above, also see col. 6 lines 30-65, e.g. “features of the geography area”, “weather condition(s), and/or other parameters” – see col. 4 line 35 to col 6 line 15 for a more complete listing which includes various examples of this)
	and determining one or more traffic vehicles; (Walther, as cited above – this is part of the simulated “objects” in figure 1 and the accompanying description, and see col. 4 as cited above “a type of each simulated object (e.g., vehicle, 55 bicycle, pedestrian, etc.); a geometry of each simulated object (e.g., shape, size etc.); the motion of the simulated object(s), if any (e.g., an assigned motion trajectory for an  actor object, a designation as a static object, etc.); one or more operating conditions of each simulated object (e.g., 60 correct turn signal usage vs. no turn signal usage, functional brake lights vs. one or more brake lights that are nonfunctional, etc.);”
	wherein each simulation engine container instance comprises the roadway, the one or more environmental conditions, and the one or more traffic vehicles. (Walther, as cited above teaches this –see figure 1, these are all simulated, and multiple other features as part of each “scenario”)

Regarding Claim 8
Walther teaches: 
	The method of claim 1, wherein outputting, to the user, a result of the respective simulations comprises outputting one or more of:
- 42 -Attorney Docket No. 184188.010300 a 4D visualization of the autonomous vehicle in at least one of the simulations; (The claim does not require this limitation as the claim recites “one or more of” – for prior art for this limitation should the claim be amended see the pertinent prior art of record below, including the applicant’s own publications from 2017 which provide examples of this)
	sensor data playback in at least one of the simulations; (Walther, col 15 lines 30-45 teaches that there is “simulated sensor data” as part of the system – i.e. the output of the results of the simulation, e.g. figure 6, includes outputting the simulated sensor data which is an example of sensor data playback being output 
	a log file display of one or more of the simulations; (Walther, figures 4-6 show examples of these – these are visual representations of logs from the simulations – for claim interpretation, this claim does not recite what the log files comprise, and limitations are not read in from the specification)
	a code trace in the system under test in at least one of the simulations; (Walther, col. 4, lines 25-30 “The sensor data acquired by the autonomous vehicle in this situation can then be used as an input into an autonomous vehicle computing system in an offline test to examine the autonomy system software (e.g., in order to develop software capable of handling the left turn).” and Walther col. 5 lines 5- 15 “The autonomous vehicle computing system can be configured to control a simulated autonomous vehicle within a simulated environment and provide, to the testing system, feedback data indicative of the operations of the autonomous vehicle computing system (e.g., data indicative of the operations of the autonomy software stack as the simulation runs [example of a code trace of the system under test]),”, col. 10 liens 1- 5 “Moreover, the testing system can enable the user to modify and/or re-run the test (e.g., 
	or whether each of the simulations passed or failed the pass/fail condition. (Walther, figures 5-6 show that the system outputs a visual indication of “pass”/”fail” for the simulations in a variety of ways) 

Regarding Claim 9
Walther teaches: 
	A system for performing an electronic simulation of an autonomous vehicle, the system comprising:(Walther, abstract, teaches a system for “autonomous vehicle testing” wherein figure 1 shows that this includes a “simulation system” and further see col. 3, lines 20-30 which clarifies “The systems and methods of the present disclosure provide improved systems and methods for managing and implementing these autonomous vehicle tests. For instance, a user can configure a test by creating a testing environment (e.g., simulated environment, test track environment, etc.) in which an autonomous vehicle ( e.g., simulated vehicle, real vehicle, etc.) will operate in accordance with the autonomous vehicle computing system.”)
	a processor; (Walther, figure 8)
	and a non-volatile computer-readable memory storing instructions that, when executed by the processor, cause the processor to:(Walther, figure 8)
	receive a system under test from a user, the system under test comprising a component of an autonomous vehicle;(Walther, col. 3, lines 20-30 as cited above teaches that the “user can 
	receive a pass/fail condition from the user; (Walther, col. 8, lines 35-45 teaches: “Additionally or alternatively, the 40 testing system can label (e.g., based on user input) a test (e.g., test variation) and/or a testing scenario as in-scope or out-of-scope. An in-scope test (and/or a testing scenario) can designate a test (and/or a testing scenario) that the autonomous vehicle computing system ( e.g., the tested software) is 45 expected to pass. An out-of-scope test (and/or a testing scenario) can designate a test ( and/or a testing scenario) that the autonomous vehicle computing system ( e.g., the tested software) is not expected to pass.”, i.e. the system receives a “pass”/fail condition “based on user input”)
	receive an indication of a variable parameter from the user;(Walther, col. 4 to col. 5 as cited above teaches “For example, a user can specify (e.g., via one or more user input devices) various characteristics of the simulated environment that include, for example: a general type of geographic area for the simulated environment ( e.g., 45 highway, urban, rural, etc.); a specific geographic area for the simulated environment ( e.g., beltway of City A, downtown of City B, countryside of County C, intersection of Street D and E in City F, etc.);...” and so on, i.e. 
	determine a plurality of values of the variable parameter;(Walther, see figure 5, and see the other associated figures (e.g., figures 4 and 6) and see col. 3, lines 35-50 “The testing scenario can be a situation used to test the one or more autonomous vehicle capabilities. The testing scenario can indicate testing parameters such as the type of geographic area represented in the testing environment, object(s) in the testing environment (e.g., vehicles, bicycles, pedestrians, etc.), weather condition(s), etc...”
in addition see col. 18 lines 35-65 – “An individual test 106 can be a variation of the testing scenario 50 124 that evaluates the one or more autonomous vehicle capabilities 116” and see col. 8 lines 55-65 “An individual test 106 can be a variation of the testing scenario 50 124 that evaluates the one or more autonomous vehicle capabilities 116”
in other words, for each “scenario” the system may have “variations” of the scenario – wherein the “variation” uses the set of values for the variable parameters for the scenario, and then varies the values for the “capabilities” of the AV and see col. 17 line 15 to col. 18 line 5 which provides an example listing of the capabilities wherein “An autonomous vehicle capability 116 can be a feature, function, and/or behavior of an autonomous vehicle” – to clarify, the claim encompasses both of these embodiments of Walther, as a “variation” includes a “variation” of the “vehicle capabilities” [i.e. this is a second determined plurality of values for the variable parameters] wherein each “variation” uses the first plurality of values determined for the scenario)
create a respective system under test container instance for each of the plurality of values;(Walther, as cited above, e.g. figures 4-6 teaches that for each of the values a “testing scenario” is created –and then see figure 1 and described in col. 15 to col. 16 including  col. 15, lines 15-45 “For example, simulation system 102 can include various components and subsystems [examples of container instances] to help run the tests within the simulated testing environment...”  – for each scenario/variation Walther uses the “simulation system” which comprises components/subsystems, e.g. # 110, # 112, # 114 in figure 1 – wherein the “sensor data recorder” is to “The simulation system 102 can include a sensor data renderer 112 that is configured to render simulated sensor data associated with the simulated testing environment...”, wherein as per figures 4-6 and the other citations above for each of the scenarios/variations [i.e. for each set of values for the plurality of variable parameters, which this includes for each value of each variable] the simulation system performs a simulation based on these modules, i.e. this including creating a SUT container instance, e.g. the “sensor data renderer” for simulating the AV, in addition – also see the “vehicle dynamics” # 114 – this simulates the “dynamics” of the AV and is a second example of a SUT container instance [i.e. the claim encompasses both of these]
to be clear: a plurality of “components and subsystems” [examples of system under test container instances] are created for each of the plurality of values [i.e., for each “scenario” and for each “variation” of each “scenario”]  )
	create a respective container instance of a simulation engine for each of the plurality of values, each simulation engine container instance linked to a respective system under test container;(Walther, as cited above, e.g. figures 4-6 and figure 1, and col. 15 to 16 teaches this – For such sim-based testing, the testing system 100 can create a simulated environment [example of a container instance of a simulation engine] in which a simulated autonomous vehicle operates ( e.g., as controlled by the autonomous vehicle computing system 104).” –  as shown in figure 1 these are all linked 
in terms of what the respective container instance of a simulation encompasses this includes 1) the “sensor data renderer” and the “vehicle dynamics” [i.e. when the SUT container is the vehicle dynamics, this limitation encompasses the sensor data renderer and vice-versa], and furthermore 2) the simulated “environment”, and 3) the simulated “object dynamics” # 110 in figure 1 - furthermore, in terms of this being for each scenario/variation [i.e. for each value] – see the citations above, and see the figures 4-6 – each scenario/variation is simulated, as such there is a simulation for each of the plurality of values )
	perform, with the simulation container instances, a respective simulation for each of the plurality of values;(Walther, as cited above teaches this – see figures 4-6 which show the setup of each of the scenarios/variations and which ones have passed/”failed” (figure 5) and the “results” (figure 6) of the simulations – i.e. for each of the “scenarios”, and for each of the “variations” within each “scenario” the system performs a simulation for each set of the plurality of values for the plurality of variable parameters [i.e., there is a simulation for each set of values which determine the testing scenario/variations, and there is a plurality of simulations for each of the scenarios/variations])
- 43 -Attorney Docket No. 184188.010300 determine, for each of the respective simulations, whether the simulation passed or failed the pass/fail condition;(Figure 5 of Walther shows an example interface which labels which scenarios have “pass” or “failed” and figure 6 shows a “List of Test Runs” wherein this indicates which of the “runs” [the simulations] have passed/failed, i.e. the system determines which simulations have passed/failed, and has also determined aggregate pass/fail for the various scenarios/variations [ e.g., the “view passing rate” in figure 6] is the “Rate” of scenarios which have passed, i.e. the number of passed simulated)
	and output, to the user, a result of the respective simulations.  (Walther, figures 5-6 provide examples of interfaces that output the “results” of the simulations to the users in a variety of ways) 

Regarding Claim 10.
Walther teaches: 
	The system of claim 9, wherein the system under test is a sensor, and each simulation engine container instance comprises a body of the autonomous vehicle, one or more performance characteristics of the autonomous vehicle, and a scene, the scene comprising a roadway. (Walther, figure 1 teaches that the simulation system comprises modules for “sensor data”, e.g. col 15 lines 30-40 “The simulation system 102 can include a sensor data renderer 112 that is configured to render simulated sensor data associated with the simulated testing environment. This can include, for example, simulated image data, Light Detection and Ranging (LIDAR) data, Radio Detection and Ranging (RADAR) data, and/or other types of data.” – This renders simulated sensor data [by simulating the sensors] 
for the body/performance characteristics: figure 1 also shows a “vehicle dynamics” simulation wherein “In some implementations, the simulated vehicle dynamics system 114 can be programmed to take into account certain dynamics of a vehicle. This can include, for example, processing delays, vehicle structural forces, travel surface 15 friction, and/or other factors to better simulate the implementation of a motion plan on a real autonomous vehicle” (col. 16, lines 5-20) i.e., the vehicle dynamics simulates the dynamics of the body of the vehicle and the dynamics of the body of the vehicle and the performance characteristics of the vehicle, obviously this is a function of the “type of the simulated autonomous vehicle ( e.g., sedan, sport utility, etc.); a geometry of the simulated autonomous vehicle (e.g., shape, size etc.)” (col 15., lines 5-15 and col. 4, line 60 to col. 5 line 5) 
for the scene: see col. 4, lines 35-40 “For such sim-based testing, the testing system can create a simulated environment in which a simulated autonomous vehicle operates ( e.g., as controlled by the autonomous vehicle computing system).” [i.e. the scene] wherein col. 5 lines 20-30 clarify “The testing environment can include travel ways ( e.g., roads, intersections, roundabouts, etc.) for the autonomous vehicle to travel.”)

Regarding Claim 13.
Walther teaches: 
	The system of claim 9, wherein the plurality of values is a first plurality of values, the simulation engine container instances are a first plurality of simulation engine container instances, and the simulations are a first plurality of simulations, and the memory stores further instructions that, when executed by the processor, cause the processor to:(Walther, as cited above)
	- 44 -Attorney Docket No. 184188.010300 group the first plurality of values into two or more clusters according to whether each of the first plurality of simulations passed or failed the pass/fail condition;(Walther, see figures 5-6 – the scenarios/variations [including the values for these scenarios/variations] are grouped into “pass” and “fail”, e.g. “View” by “passing rate” [the passed tests are group],  e.g. “Moreover, the user interface 600 can present the testing progress associated with a testing scenario ( e.g., percentage decrease in the number of tests failed, percentage increase in the number of tests passed, etc.).” (col. 23, lines 40-55) – for the clusters, this is interpreted under the BRI as merely a result of the grouping according to whether they pass/fail, e.g. a first cluster is a group of simulations that have passed, and a second cluster is a group of simulations that have failed 
	select a second plurality of values according to the clusters;(Walther, col. 3, lines 50-65 “The testing system can associate data indicative of the test to a corresponding testing scenario as well as the autonomous vehicle capabilities being tested and store such data in a searchable database. In this way, the testing system and/or a subsequent user can more readily determine performance progress, as well as search, retrieve, review, and/or re-run the tests to verify autonomy software (e.g., newer versions of the software) without having to fully re-create new tests. This can save a significant amount of the computational resources (e.g., processing, memory, bandwidth, etc.) utilized by the testing system.” and see col. 10 lines 45-65 “Moreover, the testing system and/or a user can more readily understand which tests/testing scenarios have been performed as well as these corresponding performance ( e.g., via automatic determination of a performance metric). This can allow the testing system to recognize which tests to re-run and/or to modify, without the need for full test re-creation...” – in other words, the system provides the results grouped as pass/fail to the user, and the user then may repeat/”re-run the tests” based on the results wherein the “system” recognizes “which tests to re-run”)
	create a second plurality of simulation engine container instances comprising a respective container instance of the simulation engine for each of the second plurality of values, each container instance in the second plurality of container instances linked to a respective system under test container;(Walther, as cited above in col. 3 and col. 10 teaches “re-run” the simulations with a selected subset, see the citations above in claim 1 as this limitation is repeating the limitations in claim 9 for a selected second set of values, i.e. the cited portions of claim 1 teaches this limitation when taken in view with the “re-run” of the simulations using a second set of values)
	perform, with the second plurality of simulation container instances, a second plurality of simulations comprising a respective simulation for each of the second plurality of values;(Walther, as cited above in col. 3 and col. 10 teaches “re-run” the simulations with a selected subset, see the citations above in claim 1 as this limitation is repeating the limitations in claim 9 for a selected second set of values, i.e. the cited portions of claim 1 teaches this limitation when taken in view with the “re-run” of the simulations using a second set of values)
	determine, for each of the second plurality of respective simulations, whether the simulation passed or failed the pass/fail condition;(Walther, as cited above in col. 3 and col. 10 teaches “re-run” the simulations with a selected subset, see the citations above in claim 1 as 
	and output, to the user, a result of the second plurality of respective simulations. (Walther, as cited above in col. 3 and col. 10 teaches “re-run” the simulations with a selected subset, see the citations above in claim 1 as this limitation is repeating the limitations in claim 9 for a selected second set of values, i.e. the cited portions of claim 1 teaches this limitation when taken in view with the “re-run” of the simulations using a second set of values)

Regarding Claim 14.
Walther teaches: 
	The system of claim 9, wherein the memory stores further instructions that, when executed by the processor, cause the processor to:
	designate a body of the autonomous vehicle; (Walther, col. 4, lines 60-68 teaches that the user input configures the scenario to designate “a type of the simulated autonomous vehicle ( e.g., sedan, sport utility, etc.); a geometry of the simulated autonomous vehicle (e.g., shape, size etc.)
	designate performance characteristics of the autonomous vehicle;(Walther, col. 9 lines 25-55 teaches a “performance metric” is designated for the AV)
	designate a sensor arrangement of the autonomous vehicle;(Walther, col. 15 lines 30-40 “The simulation system 102 can include a sensor data renderer 112 that is configured to render simulated sensor data associated with the simulated testing environment. This can include, for i.e. the system configures/designates a sensor arrangement of the types of sensors being simulated for the AV)
	and designate a control logic for the autonomous vehicle; (Walther, col. 15 lines 60-65 “The simulation system 102 can include a simulated vehicle dynamics system 114 configured to control the dynamics of the simulated autonomous vehicle within the simulated testing environment.” [first example of the control logic], also see col. 19 lines 5-15 “Additionally, or alternatively, this can include a scenario in which the operating mode of the autonomous vehicle was adjusted from a fully autonomous operating mode to another operating mode (e.g., semi-autonomous operating mode, manual operating mode, etc.) to allow a 10 human operator to, at least partially, control the autonomous vehicle.” for a second example of this, also see col. 22, lines 30-40 for a third example of this limitation “For instance, an autonomous vehicle computing system 104 can be configured to control a simulated autonomous vehicle within a
35 simulated test environment and/or a real autonomous vehicle within a test track environment”, and see col. 5, lines 30-35 for another example “For example, the test can be configured to examine the autonomous vehicle's ability to predict the motion of certain objects within the vehicle’s testing environment, generate vehicle motion plans, implement vehicle motion plans, and/or other autonomous operations.”)
	wherein each system under test container instance and the associated simulation engine container instance collectively comprise the body, the performance characteristics, the sensor arrangement, and the control logic. (Walther, as cited above – these are all part of the 

Regarding Claim 15.
Walther teaches: 
	The system of claim 9, wherein the memory stores further instructions that, when executed by the processor, cause the processor to:
	designate a roadway;(Walther, col. 5, lines 25-30 “The testing environment can include travel ways ( e.g., roads, intersections, roundabouts, etc.) for the autonomous vehicle to travel” and also see the citations above – this is part of the “testing environment” i.e. col. 6 lines 30-35 “The testing scenario can indicate one or more testing parameters of a test such as, for example: the type of  geographic area represented in the testing environment ( e.g., intersection, highway, cul-de-sac, dead end, etc.),”
	determine one or more environmental conditions;(Walther, as cited above, also see col. 6 lines 30-65, e.g. “features of the geography area”, “weather condition(s), and/or other parameters” – see col. 4 line 35 to col 6 line 15 for a more complete listing which includes various examples of this)
	and determine one or more traffic vehicles;(Walther, as cited above – this is part of the simulated “objects” in figure 1 and the accompanying description, and see col. 4 as cited above “a type of each simulated object (e.g., vehicle, 55 bicycle, pedestrian, etc.); a geometry of each simulated object (e.g., shape, size etc.); the motion of the simulated object(s), if any (e.g., an assigned motion trajectory for an  actor object, a designation as a static object, etc.); one or 
	wherein each simulation engine container instance comprises the roadway, the one or more environmental conditions, and the one or more traffic vehicles. (Walther, as cited above teaches this –see figure 1, these are all simulated, and multiple other features as part of each “scenario”)

Regarding Claim 16.
Walther teaches: 
	The system of claim 9, wherein outputting, to the user, a result of the respective simulations comprises outputting one or more of 
a 4D visualization of the autonomous vehicle in at least one of the simulations; (The claim does not require this limitation as the claim recites “one or more of” – for prior art for this limitation should the claim be amended see the pertinent prior art of record below, including the applicant’s own publications from 2017 which provide examples of this)
	sensor data playback in at least one of the simulations; (Walther, col 15 lines 30-45 teaches that there is “simulated sensor data” as part of the system – i.e. the output of the results of the simulation, e.g. figure 6, includes outputting the simulated sensor data – for claim interpretation the Examiner notes that the claim merely recites that this is output as a result, the claim does not recite how this is output, i.e. this encompasses being output as part of the 
	a log file display of one or more of the simulations; (Walther, figures 4-6 show examples of these – these are visual representations of logs from the simulations – for claim interpretation, this claim does not recite what the log files comprise, and limitations are not read in from the specification)
	a code trace in the system under test in at least one of the simulations; (Walther, col. 4, lines 25-30 “The sensor data acquired by the autonomous vehicle in this situation can then be used as an input into an autonomous vehicle computing system in an offline test to examine the autonomy system software (e.g., in order to develop software capable of handling the left turn).” and Walther col. 5 lines 5- 15 “The autonomous vehicle computing system can be configured to control a simulated autonomous vehicle within a simulated environment and provide, to the testing system, feedback data indicative of the operations of the autonomous vehicle computing system (e.g., data indicative of the operations of the autonomy software stack as the simulation runs [example of a code trace of the system under test]),”, col. 10 liens 1- 5 “Moreover, the testing system can enable the user to modify and/or re-run the test (e.g., to test a newer software version) by providing user input to the user interface” and see col. 10, lines 55-65 “Additionally, as described herein, the systems and methods allow for easier tracking of software development progress.”) 
	or whether each of the simulations passed or failed the pass/fail condition. (Walther, figures 5-6 show that the system outputs a visual indication of “pass”/”fail” for the simulations in a variety of ways) 

Regarding Claim 17.
Walther teaches:
	The system of claim 9, wherein the system under test is remote from the processor and the memory, and receiving the system under test from the user comprises receiving a link to the system under test. (Walther teaches this
first, as a matter of claim interpretation – this claim merely recites the that SUT is “remote” from the said system and processor and there is a link received to said SUT [system-under-test], however this does not recite the specific scope of how it is remote, and limitations are not read in from the specification – under the BRI this encompasses that the “system under test” is another remote computer system (e.g., ¶ 28, ¶ 29, ¶ 101 in the specification), 
For a first example embodiment of this limitation:  col. 17 lines 5-20 of Walther “The test management system 118 and other systems ( e.g., the simulation system 102 and its sub-systems, etc.) of the testing system can be implemented via the one or more computing devices of the testing system 100.” [the initial computing system is the test management system, the other systems are “more computing devices”] wherein col. 24 lines 20-25 clarifies “One or more portion(s) of the method 700 can be implemented by one or more computing devices such as, for example, the one or more computing device( s) of the testing computing system 100 and/or other systems. Each respective portion of the method 700 can be performed by any (or any combination) of the one or more computing devices.”,  wherein as per col. 7 lines 15-25 “The computing device(s) 801 can also include a communication interface 809 used to communicate with one or more other system(s) (e.g., the autonomous vehicle computing system 104)”, i.e. Walther teaches using a plurality of computing systems wherein the system is distributed across said systems and there is a received “communication” link between the systems, 
also see figure 8 of Walther which shows # 104 is the “autonomous vehicle computing system” [second example of a system under test that is “remote”] which is also coupled via a “communication” link to the “computing device(s)”, and see col 27 line 65 to col 28 line 5 which clarifies “The computing device(s) 821 can also include a communication interface 829 used to communicate with one or more other system( s) ( e.g., the simulation computing system 102, the test management computing system 118, etc.). wherein col. 28 lines 20-30 further clarify “Computing tasks discussed herein as being performed at computing device(s) of one system can instead be performed at another system, or vice versa. Such configurations can be implemented without deviating from the scope of the present disclosure...Computer-implemented operations can be performed on a single component or across multiple components. Computer-implemented tasks and/or operations can be performed sequentially or in parallel”,
 and for a third example see col. 3 lines 20-30 “For instance, a user can configure a test by creating a testing environment (e.g., simulated environment, test track environment, etc.) in which an autonomous vehicle ( e.g., simulated vehicle, real vehicle, etc.) will operate in accordance with the autonomous vehicle computing system.” [i.e. a test may have a mix of “real” and “simulated” systems which are linked together])


Regarding Claim 18.

	A method for performing an electronic simulation of an autonomous vehicle, the method comprising: (Walther, abstract, teaches a system for “autonomous vehicle testing” wherein figure 1 shows that this includes a “simulation system” and further see col. 3, lines 20-30 which clarifies “The systems and methods of the present disclosure provide improved systems and methods for managing and implementing these autonomous vehicle tests. For instance, a user can configure a test by creating a testing environment (e.g., simulated environment, test track environment, etc.) in which an autonomous vehicle ( e.g., simulated vehicle, real vehicle, etc.) will operate in accordance with the autonomous vehicle computing system.”)
	receiving a system under test from a user, the system under test comprising a component of an autonomous vehicle; (Walther, col. 3, lines 20-30 as cited above teaches that the “user can configure a test” which includes configuring the “simulated vehicle”, i.e. the system receives an autonomous vehicle (AV) under test [see the abstract] wherein a vehicle includes the components of said vehicle wherein col. 4 line 30 to col. 5 line 15 further clarifies on the user configuration of the simulation wherein this includes “one or more initial conditions of the simulated autonomous vehicle within the simulated environment type... a type of the simulated autonomous vehicle ( e.g., sedan, sport utility, etc.); a geometry of the simulated autonomous vehicle (e.g., shape, size etc.); ...)
	receiving an indication of a variable parameter from the user; (Walther, col. 4 to col. 5 as cited above teaches “For example, a user can specify (e.g., via one or more user input devices) various characteristics of the simulated environment that include, for example: a i.e. the user provides the “initial inputs” which are a plurality of variable parameters for the “environment”)
	- 46 -Attorney Docket No. 184188.010300determining a first plurality of values of the variable parameter; (Walther, see figure 5, and see the other associated figures (e.g., figures 4 and 6) and see col. 3, lines 35-50 “The testing scenario can be a situation used to test the one or more autonomous vehicle capabilities. The testing scenario can indicate testing parameters such as the type of geographic area represented in the testing environment, object(s) in the testing environment (e.g., vehicles, bicycles, pedestrians, etc.), weather condition(s), etc...”
in addition see col. 18 lines 35-65 – “An individual test 106 can be a variation of the testing scenario 50 124 that evaluates the one or more autonomous vehicle capabilities 116” and see col. 8 lines 55-65 “An individual test 106 can be a variation of the testing scenario 50 124 that evaluates the one or more autonomous vehicle capabilities 116”
in other words, for each “scenario” the system may have “variations” of the scenario – wherein the “variation” uses the set of values for the variable parameters for the scenario, and then varies the values for the “capabilities” of the AV and see col. 17 line 15 to col. 18 line 5 which provides an example listing of the capabilities wherein “An autonomous vehicle capability 116 can be a feature, function, and/or behavior of an autonomous vehicle” – to clarify, the claim encompasses both of these embodiments of Walther, as a “variation” includes a “variation” of the “vehicle capabilities” [i.e. this is a second determined plurality of values for 
	creating a respective system under test container instance for each of the first plurality of values based on the received system under test; (Walther, as cited above, e.g. figures 4-6 teaches that for each of the values a “testing scenario” is created –and then see figure 1 and described in col. 15 to col. 16 including  col. 15, lines 15-45 “For example, simulation system 102 can include various components and subsystems [examples of container instances] to help run the tests within the simulated testing environment...”  – for each scenario/variation Walther uses the “simulation system” which comprises components/subsystems, e.g. # 110, # 112, # 114 in figure 1 – wherein the “sensor data recorder” is to “The simulation system 102 can include a sensor data renderer 112 that is configured to render simulated sensor data associated with the simulated testing environment...”, wherein as per figures 4-6 and the other citations above for each of the scenarios/variations [i.e. for each set of values for the plurality of variable parameters, which this includes for each value of each variable] the simulation system performs a simulation based on these modules, i.e. this including creating a SUT container instance, e.g. the “sensor data renderer” for simulating the AV, in addition – also see the “vehicle dynamics” # 114 – this simulates the “dynamics” of the AV and is a second example of a SUT container instance [i.e. the claim encompasses both of these]
to be clear: a plurality of “components and subsystems” [examples of system under test container instances] are created for each of the plurality of values [i.e., for each “scenario” and for each “variation” of each “scenario”]  )
creating a respective container instance of a simulation engine for each of the first plurality of values, each simulation engine container instance linked to a respective system under test container instance;  (Walther, as cited above, e.g. figures 4-6 and figure 1, and col. 15 to 16 teaches this – the simulation system simulates collectively the AV driving through the “environment” including simulating the “sensor” data for the AV, the “dynamics” for the AV, and the “dynamics” of “objects” in the environment (e.g., “pedestrians” and other “vehicles”), i.e. col 14 lines 45-50 “For such sim-based testing, the testing system 100 can create a simulated environment [example of a container instance of a simulation engine] in which a simulated autonomous vehicle operates ( e.g., as controlled by the autonomous vehicle computing system 104).” –  as shown in figure 1 these are all linked 
in terms of what the respective container instance of a simulation encompasses this includes 1) the “sensor data renderer” and the “vehicle dynamics” [i.e. when the SUT container is the vehicle dynamics, this limitation encompasses the sensor data renderer and vice-versa], and furthermore 2) the simulated “environment”, and 3) the simulated “object dynamics” # 110 in figure 1 - furthermore, in terms of this being for each scenario/variation [i.e. for each value] – see the citations above, and see the figures 4-6 – each scenario/variation is simulated, as such there is a simulation for each of the plurality of values )
	performing, with the simulation container instances, a first plurality of simulations, the first plurality of simulations comprising a respective simulation for each of the first plurality of values; (Walther, as cited above teaches this – see figures 4-6 which show the setup of each of the scenarios/variations and which ones have passed/”failed” (figure 5) and the “results” (figure 6) of the simulations – i.e. for each of the “scenarios”, and for each of the “variations” within each “scenario” the system performs a simulation for each set of the plurality of values for the plurality of variable parameters [i.e., there is a simulation for each set of values which determine the testing scenario/variations, and there is a plurality of simulations for each of the scenarios/variations])
	grouping the first plurality of values into two or more clusters according to respective outcomes of the first plurality of simulations;(Walther, see figures 5-6 – the scenarios/variations [including the values for these scenarios/variations] are grouped into “pass” and “fail”, e.g. “View” by “passing rate” [the passed tests are group],  e.g. “Moreover, the user interface 600 can present the testing progress associated with a testing scenario ( e.g., percentage decrease in the number of tests failed, percentage increase in the number of tests passed, etc.).” (col. 23, lines 40-55) )
	determining a further plurality of values of the variable parameter according to the clusters;(Walther, col. 3, lines 50-65 “The testing system can associate data indicative of the test to a corresponding testing scenario as well as the autonomous vehicle capabilities being tested and store such data in a searchable database. In this way, the testing system and/or a subsequent user can more readily determine performance progress, as well as search, retrieve, review, and/or re-run the tests to verify autonomy software (e.g., newer versions of the software) without having to fully re-create new tests. This can save a significant amount of the computational resources (e.g., processing, memory, bandwidth, etc.) utilized by the testing system.” and see col. 10 lines 45-65 “Moreover, the testing system and/or a user can more readily understand which tests/testing scenarios have been performed as well as these corresponding performance ( e.g., via automatic determination of a performance metric). This can allow the testing system to recognize which tests to re-run and/or to modify, without the need for full test re-creation...” – in other words, the system provides the results grouped as pass/fail to the user, and the user then may repeat/”re-run the tests” based on the results wherein the “system” recognizes “which tests to re-run”)
	creating a respective system under test container instance for each of the further plurality of values based on the received system under test; (Walther, as cited above in col. 3 and col. 10 teaches “re-run” the simulations with a selected subset, see the citations above in claim 18 as this limitation is repeating the limitations in claim 18 for a selected second set of values, i.e. the cited portions of claim 18 teaches this limitation when taken in view with the “re-run” of the simulations using a second set of values) 
	creating a respective container instance of a simulation engine for each of the further plurality of values, each simulation engine container instance for each of the further plurality of values being linked to a respective system under test container instance for each of the further plurality of values;(Walther, as cited above in col. 3 and col. 10 teaches “re-run” the simulations with a selected subset, see the citations above in claim 18 as this limitation is repeating the limitations in claim 18 for a selected second set of values, i.e. the cited portions of claim 18 teaches this limitation when taken in view with the “re-run” of the simulations using a second set of values) 
	performing, with the simulation container instances for each of the further plurality of values, a further plurality of simulations, the further plurality of simulations comprising a respective simulation for each of the further plurality of values; (Walther, as cited above in col. 3 and col. 10 teaches “re-run” the simulations with a selected subset, see the citations above in 
	grouping the further plurality of values into the clusters according to respective outcomes of the further plurality of simulations; (Walther, as cited above teaches this – see col. 3, lines 50-65  and see col. 10 lines 45-65, the process repeats until the user terminates [e.g., when all tests are passing] – this includes re-producing figures such as figures 4-6 wherein, as cited above, the scenarios are grouped based on into passing/failing clusters, this includes the plurality of values for each of the scenarios [to clarify, also see the citations for re-running the tests which teaches that the system is recognizing “which of the passed/failed tests need to be re-run” to clarify on this])
	and outputting a result of the first plurality of simulations and further plurality of simulations to the user. (Walther, as cited above teaches this –see figures 4-6 which show this, and see the above citations for re-running the tests which teaches that the “user” “can more readily understand which tests/testing scenarios have been performed as well as these corresponding performance“, i.e. the system outputs the results from each round of simulations to the user so that the user can “understand which tests/testing scenarios...”, i.e. reviewing the results such as reviewing the results depicted interface such as the ones shown in figures 4-6)

Regarding Claim 19.
Walther teaches: 
The method of claim 18, further comprising repeating determining a further plurality of values of the variable parameter, performing a further plurality of simulations, and groupinq the further plurality of values into the clusters , until a distance between successive pluralities of values falls below a predetermined threshold or until a predetermined number of repetitions has been performed.   (For claim interpretation – this claim recites an “or”, i.e. it only requires “repeating...until a predetermined number of repetitions has been performed”– see Walther col. 3, lines 50-65, see col 10, lines 45-65 as cited above – the system “re-runs” [i.e. repeats] the simulation process – and then see col. 24 lines 1-20 “Moreover, the testing system 100 can enable a user 108 to modify (e.g., the testing environment) and/or re-run the test 106 ( e.g., to test a newer software version) by providing user input to the user interface. The testing system 100 can execute/re-execute a test 106 based at least in part on the user input....”In some implementations, the testing system 100 can automatically execute a test 106 based on a schedule, the performance of the autonomous vehicle computing system 104, and/or other factors. For example, the testing system 100 can determine whether certain test(s) 106 and/or testing scenario(s) 124 have not been run, are lacking test result data, and/or lack sufficient performance. The testing system 100 can initiate one or more tests based on such determinations.”, i.e. the system predetermines [as in determines before repeating the simulations] a number of the tests/scenarios to re-run [e.g. lacking data, lack sufficient performance] and then performs those simulations/repeats the steps until all of these conditions are met, in addition – this may also be “based at least in part on the user input”, e.g. the user may repeat the simulations until all of the tests pass, etc.)

Regarding Claim 20.
Walther teaches: 
	The method of claim 18, wherein determining a further plurality of values of the variable parameter according to the clusters comprises selecting values of the variable parameter that are between two of the clusters. (Walther - see col. 24 lines 1-20 “Moreover, the testing system 100 can enable a user 108 to modify (e.g., the testing environment) and/or re-run the test 106 ( e.g., to test a newer software version) by providing user input to the user interface. The testing system 100 can execute/re-execute a test 106 based at least in part on the user input....”In some implementations, the testing system 100 can automatically execute a test 106 based on a schedule, the performance of the autonomous vehicle computing system 104, and/or other factors. For example, the testing system 100 can determine whether certain test(s) 106 and/or testing scenario(s) 124 have not been run, are lacking test result data, and/or lack sufficient performance. The testing system 100 can initiate one or more tests based on such determinations.”, in other words the re-running step of Walther includes selecting scenarios that “have not been run” [i.e. are in-between pass and fail as they have not been run] and also ones that “lack test result data” [between pass/fail, as they lack data to be labeled as pass/fail] – in the re-running of the tests the system selects values of the parameters [i.e. selects scenarios/variations of the scenarios] to run wherein the selected scenarios are not pass/fail)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walther et al., US 10,599,546 in view of Heit et al., US 2019/0155291

Regarding Claim 3
Walther does not explicitly teach:
The method of claim 2, wherein the variable parameter comprises:
a latency of the sensor;
	an environmental error respective of the sensor;
	a hardware error respective of the sensor;
	a hardware setting of the sensor;
	a position-based or arrangement-based error of the sensor;
	or a firmware setting of the sensor. 

Heit teaches: 
	The method of claim 2, wherein the variable parameter comprises: (Heit, see the abstract – this is a system for simulating an AV based on “scenario parameters” similar to Walther, e.g. see figure 1 and see figure 2-3A, also see figure 4A)
	a latency of the sensor; (Heit, see ¶ 17 – this varies the values of the variable parameters wherein the variables parameters include “parameters of the autonomous vehicle”, e.g. “sensor locations” – and then see ¶ 28 “It is understood that additional examples of vehicle parameters 114 may include: positions of the vehicle sensors' (e.g., vertical position of a LIDAR sensor relative to the top of the autonomous vehicle, horizontal position of cameras relative to either of the vehicle's sides, forward position of a radar sensor relative to the upper edge of the vehicle's windshield, etc.), configuration of vehicle's sensors ( e.g., frequency, wavelength, amplitude, operational bandwidth, etc.), sensor maintenance schedules (e.g., time since sensors were last cleaned, time since sensors were last calibrated, total time sensors have been in operation, etc.),...” wherein ¶ 31 teaches “It is understood that additional examples of performance metrics 112 may include one or more of: a length of a delay before the autonomous vehicle system senses an object within range of a specified sensor ( e.g., delay of 300 milliseconds for the vehicle to detect an object via LIDAR, delay of 800 milliseconds to detect an object via radar, etc.),...a distance between a specified sensor and an object at which the sensor can detect the object (e.g., a LIDAR sensor able to sense an object at distances of 200 meters or less, a radar sensor able to sense an object at distances of 500 meters or less, etc.),...receiving data and engaging one or more vehicle systems to react to the data ( e.g., 500 in other words Heit sets the sensor configuration [e.g. location/placement/frequency/bandwidth/type of sensor etc.] as a variable parameters and sets values for these variables
 in regards to the sensor latency, this would have been set via the “configuration of vehicle's sensors ( e.g., frequency, wavelength, amplitude, operational bandwidth, etc.)” parameters, either directly or as a result of the frequency/wavelength/amplitude/bandwidth – one of ordinary skill would have readily understood that by setting all of these parameters for a sensor this would set a latency of the sensor, e.g. the response time of the sensor would have  been the inverse of the “operational bandwidth”)
	an environmental error respective of the sensor; (Heit, ¶ 28 “ sensor maintenance schedules (e.g., time since sensors were last cleaned, time since sensors were last calibrated, total time sensors have been in operation, etc.),..” these are examples of environmental errors – see the other citations above as well for clarification)
	a hardware error respective of the sensor; (Heit, ¶ 17 and ¶ 28, and elsewhere as cited above teaches that a large variety of variable parameters are set for the sensors  - ¶ 7 teaches “Determining minimum performance scenarios in the manners described in this disclosure can reduce the amount of resources required to test an autonomously operating vehicle's reliability by triggering system faults before failures are observed in real-world operation.” – it would have been obvious that triggering system faults would have included triggering sensor faults)
a hardware setting of the sensor;   (Heit, ¶ 28 as cited above for “configuration of vehicle's sensors ( e.g., frequency, wavelength, amplitude, operational bandwidth, etc.)”)
	a position-based or arrangement-based error of the sensor; (Heit, ¶ 17 and the other citations above”, i.e. this system is to vary the sensors positions/arrangements while simulating the “scenarios” in order to “improve the performance of the vehicle” – this would obviously include reducing the error due to the “sensor locations” as the system is improving the locations of the sensors – to clarify, see ¶ 19 “Vehicle performance can be evaluated, or quality of the autonomous vehicle system can be tested, by determining a performance metric for each scenario ( e.g., a quantitative indication of the performance of one or more aspects of the autonomous vehicle, such as the performance of vehicle sensors [i.e. by improving performance this is reducing the error], the performance of vehicle brakes, etc. in the various scenarios). Vehicle parameters can describe an autonomous vehicle system's configuration, including locations of sensors, vehicle dimensions, automated driving systems included in a vehicle, etc.” 
	or a firmware setting of the sensor. (Heit, ¶ 17 as cited above for “configuration of vehicle's sensors ( e.g., frequency, wavelength, amplitude, operational bandwidth, etc.)” – obviously, a person of ordinary skill in the art would have understood that these settings would have been a hardware setting and/or a firmware setting of the sensor)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Walther on a system for simulating AVs with the teachings from Heit on a system for simulating AVs similar to Walther 


Regarding Claim 11.
Walther does not explicitly teach:
	The system of claim 10, wherein the variable parameter comprises:
	a latency of the sensor;
	an environmental error respective of the sensor;
	a hardware error respective of the sensor;
	a hardware setting of the sensor;
	a position-based or arrangement-based error of the sensor;
	or a firmware setting of the sensor. 

Heit teaches: 
The system of claim 10, wherein the variable parameter comprises: (Heit, see the abstract – this is a system for simulating an AV based on “scenario parameters” similar to Walther, e.g. see figure 1 and see figure 2-3A, also see figure 4A)
a latency of the sensor; (Heit, see ¶ 17 – this varies the values of the variable parameters wherein the variables parameters include “parameters of the autonomous vehicle”, e.g. “sensor locations” – and then see ¶ 28 “It is understood that additional examples of vehicle parameters 114 may include: positions of the vehicle sensors' (e.g., vertical position of a LIDAR sensor relative to the top of the autonomous vehicle, horizontal position of cameras relative to either of the vehicle's sides, forward position of a radar sensor relative to the upper edge of the vehicle's windshield, etc.), configuration of vehicle's sensors ( e.g., frequency, wavelength, amplitude, operational bandwidth, etc.), sensor maintenance schedules (e.g., time since sensors were last cleaned, time since sensors were last calibrated, total time sensors have been in operation, etc.),...” wherein ¶ 31 teaches “It is understood that additional examples of performance metrics 112 may include one or more of: a length of a delay before the autonomous vehicle system senses an object within range of a specified sensor ( e.g., delay of 300 milliseconds for the vehicle to detect an object via LIDAR, delay of 800 milliseconds to detect an object via radar, etc.),...a distance between a specified sensor and an object at which the sensor can detect the object (e.g., a LIDAR sensor able to sense an object at distances of 200 meters or less, a radar sensor able to sense an object at distances of 500 meters or less, etc.),...receiving data and engaging one or more vehicle systems to react to the data ( e.g., 500 millisecond delay between detecting stopped traffic and engaging the vehicle's brakes, 950 millisecond delay between sensing rainfall and activating windshield wipers, etc.),”, also see ¶ 32 for more clarification and see ¶ 52 – in other words Heit sets the sensor configuration [e.g. location/placement/frequency/bandwidth/type of sensor etc.] as a variable parameters and sets values for these variables – in regards to the sensor latency, this would have been set via 
	an environmental error respective of the sensor; (Heit, ¶ 28 “ sensor maintenance schedules (e.g., time since sensors were last cleaned, time since sensors were last calibrated, total time sensors have been in operation, etc.),..” these are examples of environmental errors – see the other citations above as well for clarification)
	a hardware error respective of the sensor; (Heit, ¶ 17 and ¶ 28, and elsewhere as cited above teaches that a large variety of variable parameters are set for the sensors  - ¶ 7 teaches “Determining minimum performance scenarios in the manners described in this disclosure can reduce the amount of resources required to test an autonomously operating vehicle's reliability by triggering system faults before failures are observed in real-world operation.” – it would have been obvious that triggering system faults would have included triggering sensor faults)
	a hardware setting of the sensor;   (Heit, ¶ 28 as cited above for “configuration of vehicle's sensors ( e.g., frequency, wavelength, amplitude, operational bandwidth, etc.)”)
	a position-based or arrangement-based error of the sensor; (Heit, ¶ 17 and the other citations above”, i.e. this system is to vary the sensors positions/arrangements while simulating the “scenarios” in order to “improve the performance of the vehicle” – this would obviously include reducing the error due to the “sensor locations” as the system is improving to clarify, see ¶ 19 “Vehicle performance can be evaluated, or quality of the autonomous vehicle system can be tested, by determining a performance metric for each scenario ( e.g., a quantitative indication of the performance of one or more aspects of the autonomous vehicle, such as the performance of vehicle sensors [i.e. by improving performance this is reducing the error], the performance of vehicle brakes, etc. in the various scenarios). Vehicle parameters can describe an autonomous vehicle system's configuration, including locations of sensors, vehicle dimensions, automated driving systems included in a vehicle, etc.” 
	or a firmware setting of the sensor. (Heit, ¶ 17 as cited above for “configuration of vehicle's sensors ( e.g., frequency, wavelength, amplitude, operational bandwidth, etc.)” – obviously, a person of ordinary skill in the art would have understood that these settings would have been a hardware setting and/or a firmware setting of the sensor)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Walther on a system for simulating AVs with the teachings from Heit on a system for simulating AVs similar to Walther wherein Heit has included a larger range of parameters for each “scenario” (see both Walther and Heit, they both call them “scenarios”). The motivation to combine would have been that “Determining minimum performance scenarios in the manners described in this disclosure can 


Claim 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walther et al., US 10,599,546 in view of Zhao et al., “Accelerated Evaluation of Automated Vehicles”, University of Michigan, 2016, PhD Dissertation 

Regarding Claim 4
Walther does not explicitly teach:
	The method of claim 1, wherein determining a plurality of values of the variable parameter comprises:
	determining a value space for the variable parameter;
	and selecting the plurality of values randomly from within the value space. 

Zhao teaches:
	The method of claim 1, wherein determining a plurality of values of the variable parameter comprises: (Zhao, for relevance see the abstract – this is a system for AV evaluations using “simulations” – then see § 1.3 for the Literature Review - §1.3.1 teaches using a “test matrix” with “a series of test scenarios” [i.e. this is similar to Walther] wherein “Test Matrix scenarios can be implemented in field tests, Hardware-in-the-Loop (HIL) test, driving simulator test and computer simulation” (page 9, last paragraph) and see figure 1.5 for an example and see table 1.4 for a listing of projects in this field)
determining a value space for the variable parameter; (Zhao, see § 1.3.3 which teaches using “Monte Carlo simulations” as an alternative to Walther’s “scenarios” wherein for the Monte Carlo Simulation a large number of “scenarios” are created and simulated to “represent real-world driving scenarios.” – then see § 3.2.1 for a description of “Monte Carlo” wherein “Monte Carlo simulations [119] aim to generate unbiased statistical samples for a stochastic process.” wherein this is done by “random” sampling of a “sample space” – also, see Zhao pages 15-16, including # 5 on page 16 – Zhao also uses “Monte Carlo” – to clarify on this, Zhao’s technique is to “skew” the PDFs that Monte Carlo sampling is using [i.e. skewing the value space] – this is noted as Zhao is improving the Monte Carlo sampling technique, and for claim interpretation both classical Monte Carlo and Zhao’s technique are encompassed by the present limitations)
	and selecting the plurality of values randomly from within the value space. (Zhao, as cited above teaches using Monte Carlo for the scenario generation, i.e. this is randomly sampling/selecting the values for the parameters for each scenario to generate a set of scenarios)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Walther on a system for simulating AVs using “scenarios” such as ones defined by the user with the teachings from Zhao on using Monte Carlo for generating the “scenarios”. The motivation to combine would have been that “A key benefit of this approach is that all the scenarios/models are extracted from naturalistic driving records and thus represent real-world driving scenarios. Using simulations 
In addition, the KSR rationale of obvious to try applies – there is a finite listing as shown in Zhao of techniques, e.g. see table 1.5 with “advantages” and “limitations” for each of these techniques – it would have been obvious to try using the Monte Carlo technique from this finite list. 

    PNG
    media_image1.png
    386
    933
    media_image1.png
    Greyscale


Regarding Claim 12.
Walther does not explicitly teach:
	The system of claim 9, wherein determining a plurality of values of the variable parameter comprises:
determining a value space for the variable parameter;
	and selecting the plurality of values randomly from within the value space. 

Zhao teaches:
	The system of claim 9, wherein determining a plurality of values of the variable parameter comprises:(Zhao, for relevance see the abstract – this is a system for AV evaluations using “simulations” – then see § 1.3 for the Literature Review - §1.3.1 teaches using a “test matrix” with “a series of test scenarios” [i.e. this is similar to Walther] wherein “Test Matrix scenarios can be implemented in field tests, Hardware-in-the-Loop (HIL) test, driving simulator test and computer simulation” (page 9, last paragraph) and see figure 1.5 for an example and see table 1.4 for a listing of projects in this field)
	determining a value space for the variable parameter;(Zhao, see § 1.3.3 which teaches using “Monte Carlo simulations” as an alternative to Walther’s “scenarios” wherein for the Monte Carlo Simulation a large number of “scenarios” are created and simulated to “represent real-world driving scenarios.” – then see § 3.2.1 for a description of “Monte Carlo” wherein “Monte Carlo simulations [119] aim to generate unbiased statistical samples for a stochastic process.” wherein this is done by “random” sampling of a “sample space” – also, see Zhao pages 15-16, including # 5 on page 16 – Zhao also uses “Monte Carlo” – to clarify on this, Zhao’s technique is to “skew” the PDFs that Monte Carlo sampling is using [i.e. skewing the value space] – this is noted as Zhao is improving the Monte Carlo sampling technique, and for claim interpretation both classical Monte Carlo and Zhao’s technique are encompassed by the present limitations)
and selecting the plurality of values randomly from within the value space. (Zhao, as cited above teaches using Monte Carlo for the scenario generation, i.e. this is randomly sampling/selecting the values for the parameters for each scenario to generate a set of scenarios)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Walther on a system for simulating AVs using “scenarios” such as ones defined by the user with the teachings from Zhao on using Monte Carlo for generating the “scenarios”. The motivation to combine would have been that “A key benefit of this approach is that all the scenarios/models are extracted from naturalistic driving records and thus represent real-world driving scenarios. Using simulations instead of field tests may reduce the evaluation cost” (Zhao, page 14, § 1.3.3 ¶ 2). In addition, see § 1.3.4 “The Monte Carlo Simulations build stochastic test models based on naturalistic driving databases. The Test Matrix and Worst-Case Scenario approach successfully reduce the time required significantly compared with the N-FOT approach. However, the test scores may not be directly related to the real world crash rate. The Monte Carlo simulations can be used to estimate safety benefit of AVs.”
In addition, the KSR rationale of obvious to try applies – there is a finite listing as shown in Zhao of techniques, e.g. see table 1.5 with “advantages” and “limitations” for each of these . 

    PNG
    media_image1.png
    386
    933
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al., US 2017/0286570 – see the abstract, see figures 6-7
Schwalb, US 10,816,978 – see the abstract, see figure 2 and figures 4-5 and figure 9
Kates et al., DE 102011088807 – see the abstract, see ¶ 8 and ¶ 18. For clarity, the attached version is a machine translation from ProQuest Dialog 
Farid et al., DE 102013200116 – see the abstract, see ¶¶ 8-10, 24, and 33. For clarity, the attached version is a machine translation from ProQuest Dialog 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147